NewhaN, J.
This case is ruled, against the appellant, by the following recent cases in this court: Nonotuck Silk Co. v. Flanders, 87 Wis. 237; Henry v. Martin, 88 Wis. 367; Burnham v. Barth, 89 Wis. 362; Thuemmler v. Barth, 89 Wis. 381; Henika v. Heinemann, 90 Wis. 478; Gianella v. Momsen, 90 Wis. 476. By the same method and amount of proof it can be shown, with equal directness and certainty, that this fund is the particular money of each one of the several creditors of the insolvent bank. Because each one of the several creditors cannot in the nature of things have the entire fund, each must be content with his own fair share' of it.
By the Court.— The order of the circuit court is affirmed.